OPPENHEIMER GOLD & SPECIAL MINERALS FUND Period Ending June 30, 2013 EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Gold & Special Minerals Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble48,955,1051,150,799 David K. Downes48,940,3731,165,531 Matthew P. Fink48,928,4721,177,432 Edmund Giambastiani, Jr.48,931,3161,174,589 Phillip A. Griffiths48,940,8881,165,016 Mary F. Miller 48,924,5811,181,323 Joel W. Motley 48,970,3101,135,594 Joanne Pace 48,966,6481,139,256 Mary Ann Tynan48,946,8331,159,071 Joseph M. Wikler48,924,9201,180,984 Peter I. Wold 48,956,6881,149,217 William F. Glavin, Jr. 48,979,3591,126,545
